Citation Nr: 1631557	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Barbara B. Harris, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

In June 2009, the Veteran filed a claim for entitlement to service connection for PTSD and sleep apnea.  In a January 2010 rating decision, the RO granted service connection for PTSD, assigning a 30 percent disability rating, and denied service connection for sleep apnea.  The Veteran disagreed with both the rating for PTSD and the denial of service connection for sleep apnea, and in a January 2012 rating decision, the RO increased the disability rating for PTSD to 50 percent for the entire period on appeal and continued to deny service connection for sleep apnea.  The Veteran filed a timely substantive appeal and his claims are now properly before the Board.

The evidence of record includes VA treatment records dated May 2009 to November 2015.  Prior to May 2009, treatment records associated with the electronic record are sporadic and it is clear they are not complete.  For example, the Veteran reported, and examiners have documented in their treatment records, that he first received mental health treatment with VA in 2007, yet there are no mental health treatment records associated with the electronic evidence.  Moreover, any records which are associated with the electronic evidence and which are dated prior to May 2009 have not been considered by the RO in the first instance.  These treatment records are directly relevant to both of the Veteran's claims on appeal.  Even though these records are outside the appeal period for the Veteran's claim for an increased rating for PTSD, by regulation, VA is specifically required to assess a disability "in relation to its history," in addition to the present level of disability, when making disability rating determinations.  38 C.F.R. §§ 4.1, 4.2 (2016); Moore v. Shinseki, 555 F.3d 1369, 1373-74 (holding that VA violated its duty to assist a veteran by failing to obtain records in an increased rating claim even though they pre-dated the applicable rating period).  Accordingly, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records prior to May 2009 and from November 2015 to the present.  Thereafter, these records must be associated with the electronic evidence before the Board in VBMS or Virtual VA.

With regard to the Veteran's claim for service connection for sleep apnea, the Veteran received a formal diagnosis of obstructive sleep apnea in August 2009.  At an October 2011 QTC examination, the examiner found the Veteran's sleep apnea "existed for 40 years," and that it was less likely as not related to his PTSD or to his diabetes mellitus, type II, because it is "medically impossible," explaining that they are separate conditions.  In this regard, in November 2010 and in January 2012 the Veteran's attorney submitted articles in support of his claim, which suggest a relationship between sleep apnea and PTSD and between sleep apnea and diabetes mellitus, type II, to include medication taken for those disorders.  The Board finds these articles are not specific to the Veteran's claim and, standing alone, are too generic to constitute probative evidence in support of his claim.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that generally, generic information from a medical website, journal, or treatise is too "general and inconclusive" to establish a medical nexus to a disease or injury).  However, given that the October 2011 examiner based his or her medical opinions on the premise that sleep apnea is not related to PTSD or diabetes mellitus, type II, and the medical literature submitted by the Veteran's attorney suggests otherwise, a remand is required to address this evidence.  Additionally, the examiner failed to provide an opinion regarding direct service connection.

Moreover, the Board notes that there is no objective medical evidence to support the October 2011 examiner's conclusion that the Veteran's sleep apnea "has existed for 40 years."  It appears, perhaps, that the Veteran reported to the examiner that he has had sleep apnea for 40 years.  While the Veteran is certainly competent to report symptoms he has experienced, such as daytime fatigue, there is no evidence that he is competent to diagnose sleep apnea, as this is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As such, the examiner's conclusion that sleep apnea has "existed for 40 years" is not supported by the objective medical evidence of record.

Based on the foregoing, a new examination and opinions are required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records prior to May 2009 and from November 2015 to the present.

These records must be associated with the electronic record in VBMS or Virtual VA.

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise, other than the physician who performed the October 2011 examination.  Based on the clinical examination, a review of the medical evidence of record, and in considering the Veteran's lay statements, the examiner should provide the following medical opinions:

(a) Whether it is at least as likely as not (50 percent probability or more) that any sleep apnea originated during service or is etiologically related to service.

(b) Whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was caused by the Veteran's service-connected PTSD or medication for his service-connected PTSD.

(c) Whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected PTSD or medication for his service-connected PTSD.

(d) Whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was caused by the Veteran's service-connected diabetes mellitus, type II, to include as due to taking insulin to control diabetes mellitus, type II.

(e) Whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected diabetes mellitus, type II, to include as due to taking insulin to control diabetes mellitus, type II.

For purposes of the opinions, the examiner should assume the Veteran is a reliable and credible historian.

The examiner must specifically consider and discuss the following medical literature, which was submitted by the Veteran's attorney in November 2010 and January 2012, if his or her opinions conflict with any of the articles:

* An article published on www.medpagetoday.com on October 31, 2010, entitled "CHEST: Apnea Elevated in Vets with PTSD;" and

* An undated article published on www.merck.com regarding Obstructive Sleep Apnea which discusses depression, poor sleep habits, and insulin;

* An undated article from www.medindia.net titled "Type 2 Diabetes May Cause Obstructive Sleep Apnea;"

* An undated article from regarding sleep apnea from www.diabetesselfmanagement.com; and

* An undated article from www.webmd.com titled "Type 2 Diabetes and Sleep."

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

